DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on 5/11/22 is acknowledged.   Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected-inventions II-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/22.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of Information Disclosure Statement(s) filed by applicant on 5/19/20, 8/14/20, 10/14/21, 11/15/21 and 3/9/22. Due to the excessively lengthy Information Disclosure Statement(s) submitted by applicant, the examiner has given only a cursory review of the listed references. In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. Applicant is required to comply with this statement for any non-English language documents. See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “wherein: the rotation subsystem is coupled to a container that defines an arcuate volume about an axis such that the container partially surrounds the powerline conductor when the axis aligns with the powerline conductor” (see claim 1, line s44-8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In this case, the claimed contains subject matter such as “a drive subsystem that translates the robotic system along a powerline conductor; and the rotation subsystem is coupled to a container that defines an arcuate volume about an axis such that the container partially surrounds the powerline conductor when the axis aligns with the powerline conductor; the container carries a segment of fiber optic cable coupled to the powerline conductor”(claim 1, line 2, 4-8)  which was not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention, since the specification and/or drawings was not fully described the above features and the interconnection between them tin order to make or form a working system.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Since the scope of the claim s directed to “a robotic system” and the recites” a drive sub-system that translates the robotic system” (claim 1, line 2) appears to be unclear and confusing, since the “robotic system being claimed” rather than the operations of the drive subsystem.  It is unclear as to how the drive subsystem that can be translate the robotic system when no robotic system has been formed at the time of the translate.  
It is unclear as to how the rotation subsystem can be coupled to a container since there is no container shown in the drawing and the specification lacking of the details of the interconnection between the container and the rest of the limitations set forth in the base claim 1  
“and the rotation subsystem, while the drive subsystem translates the robotic system along the powerline conductor, rotates the container about the powerline conductor while the axis is aligned with the powerline conductor such that the segment of fiber optic cable is wrapped helically about the powerline conductor”.
The recites of: “a powerline conductor “(claim 1, line 2); “a segment of fiber optic cable”(claims 1, line 7) appear to be outside elements which does not further limit the claimed  “robotic system”.
It is suggested to incorporate the above workpieces features into the preamble of the claims in order to clarity of the scope of the invention as follows:
	-- A robotic system for translating along a powerline conductor, the robotic system comprising:”--.
“ a drive subsystem that translates the robotic system along a powerline conductor; and 
a rotation subsystem coupled to the drive subsystem, “(claim 1, lines 2-3) should be updated to: --" a drive subsystem of the robotic system; and 
a rotation subsystem coupled to the drive subsystem by an extension subsystem end portion;”--
further, it is uncertain as to exactly where and how the “rotation subsystem is coupled to a container” (claim 1, line 3-5) appears to be incomplete, since the container is not clearly defined in the specification and not found in the drawings.   Appropriate correction and/or mounting location configurations in order to make the attachment between each of the sub system together to form a working system is requested.
“and the rotation subsystem, while the drive subsystem translates the robotic system along the powerline conductor, rotates the container about the powerline conductor while the axis is aligned with the powerline conductor such that the segment of fiber optic cable is wrapped helically about the powerline conductor” (claim 1, lines 9-12) it is uncertain as to how the rotation subsystem as noted above can “rotates the container about the powerline conductor” while the axis is aligned with the powerline conductor such that the segment of fiber optic cable is wrapped helically about the powerline conductor” without rotate of the drive subsystem” since they both coupled to one another .    Please be more specific.  
Further, since the scope of the claims directed to “A robotic system” rather than the operation of the rotation sub-system, therefore the above should be changes to further define the claimed “system” as indicated in Figs. 3-4 instead of Fig. 2 and such system is described in light of paras. 0072-0073 of the instant specs.  In order to clarity the claim languages to which the invention directed to.

“the container carriers a segment of fiber optic cable” (claim 1, line 7) should be changed to:--” the container configured to  carry a segment of fiber optic cable”--, since, a segment of fiber optic cable is not a part of the claimed system. 
Claim 2 appears to be incomplete since claim recites a number of structure features such as “ a first drive subsystem; a second drive subsystem”(claim 2, lines 2-5) and other related structure feature include the rotation sub system  in order to form a working system as claimed in claim 1, line 1.
Similar to the above also occurrence in claim 3 where no mounting or interconnecting between each of the structure elements and the payload subsystem of claim 3.
Claims 4-15 are also rejected by virtue of their dependency upon the indefinite subject matter of independent claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2  of U.S. Patent No.11,169,351 hereinafter the’351.  Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation set forth in this instant application are recited in the ‘351 claims as follows:
The ‘351 reference claims the robotic system of the instant application comprising:
a drive subsystem that translates the robotic system along a powerline conductor; and a rotation subsystem coupled to the drive subsystem (see claim 1 of the ‘351), 
wherein: the rotation subsystem is coupled to a container that defines an arcuate volume about an axis such that the container partially surrounds the powerline conductor when the axis aligns with the powerline conductor; the container carries a segment of fiber optic cable coupled to the powerline conductor; and the rotation subsystem, while the drive subsystem translates the robotic system along the powerline conductor, rotates the container about the powerline conductor while the axis is aligned with the powerline conductor such that the segment of fiber optic cable is wrapped helically about the powerline conductor (see claim 2 of the ‘351).
Therefore, the subject matter of the above are met by the ‘351.
   Claims 4-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt